PER CURIAM:
Brandy Chenell Ashby appeals the district court’s order denying her motion to reduce her sentence and motion for modification of amended judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Ashby, No. 4:05-cr-00329-RBH-1 (D.S.C. Apr. 30, 2007).* We deny Ashby’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The notice of appeal is only timely as to the district court’s order entered April 30, 2007. To the extent Ashby intends to challenge her sentence or the amended judgment of conviction entered August 21, 2006, the appeal is untimely. See Fed. R.App. P. 4(a).